Dear Mr. Roy,
We are in receipt of your opinion request concerning the possession and distribution of drugs by students on school property. The statute in question, LSA-R.S. 17:416(C)(2)(a)(ii), in applicable part, states:
        . . . any student, sixteen years of age or older, found guilty of knowledge of and intentional distribution of or possession with intent to distribute any illegal narcotic, drug, or other controlled substance on school property, on a school bus, or at a school event pursuant to a hearing as provided for by R.S. 17:416(C)(1) shall be expelled from school for a minimum of twenty-four calendar months.
Specifically, you ask whether the prohibition against the distribution of any "illegal narcotic drug, or other controlled substances" on school property includes prescription drugs which fall within the definition of "controlled substance". We respond affirmatively.
In determining whether a particular medication falls within the scope of "illegal narcotic, drug, or other controlled substance", we direct you to the Uniform Controlled Substances Law, LSA-R.S. 40:961, et seq. LSA-R.S. 40:961(7) provides:
        "Controlled Dangerous Substance" means a drug, substance or immediate precursor in Schedule I through V of R.S.  40:964. The term shall not include distilled spirits, wine, malt beverages or tobacco.
A student's distribution or possession with the intent to distribute otherwise legal prescription  drugs to other students on school property constitutes a violation of LSA-R.S.17:416(C)(2)(a)(ii). Such students would be subject to disciplinary action under the applicable provisions of that statute.
Should you have any further questions, please contact our office.
Very truly yours,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ KERRY L. KILPATRICK